Citation Nr: 0216077	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-41 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including tinea pedis, seborrheic dermatitis and acne 
rosacea.

2.  Entitlement to service connection for chloracne, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1966 to January 1970.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
Pittsburgh, Pennsylvania, Regional Office (RO) denied, in 
pertinent part, the veteran's claim of entitlement to service 
connection for a skin disorder due to Agent Orange exposure.  
In February 1998, the Board remanded the veteran's claim to 
the RO for additional development, and in January 1999, the 
Board affirmed the RO's April 1995 decision.

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Remand to the Board and to Stay 
Proceedings (joint motion) filed by the parties in September 
2000, the Court vacated the Board's January 1999 decision 
denying entitlement to service connection for a skin 
disorder, to include chloracne, and remanded the matter for 
readjudication in accordance with the joint motion.  The 
Court dismissed the appeal with regard to the remaining 
issues of entitlement to service connection for a liver 
disorder, to include hepatitis, and entitlement to service 
connection for arthritis of the fingers, both claimed as due 
to Agent Orange exposure.  

In July 2001, the Board remanded this claim to the RO for 
additional development.  In its Remand, the Board 
characterized the issue on appeal as entitlement to service 
connection for a skin disorder, to include chloracne, claimed 
as secondary to Agent Orange exposure.  However, due to 
development that has since been accomplished in this case, it 
has now become evident that the multiple skin disorders at 
issue in this case warrant different dispositions.  The Board 
has thus recharacterized the original issue on appeal to 
include two issues, one focusing on the veteran's entitlement 
to service connection for a skin disorder on a direct basis 
and the other focusing on the veteran's entitlement to 
service connection for a skin disorder on a presumptive 
basis.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the equitable disposition of 
this appeal.

2.  The veteran's tinea pedis is related to his period of 
active service.  

3.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's seborrheic dermatitis and acne rosacea are related 
to his period of active service.

4.  The veteran does not currently have chloracne.


CONCLUSIONS OF LAW

1.  Tinea pedis was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

2.  Affording the veteran the benefit of the doubt, 
seborrheic dermatitis and acne rosacea were incurred in 
service.  38 U.S.C.A. §§ 1110, 1116(a), 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102). 

3.  Chloracne was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116(a), 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.102). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for a skin disorder, including 
tinea pedis, seborrheic dermatitis and acne rosacea, and 
whether he is entitled to service connection for chloracne 
secondary to Agent Orange exposure.  In a rating decision 
dated April 1995, the RO denied the veteran entitlement to 
service connection for a skin disorder, including chloracne, 
and in February 1998, the Board affirmed the RO's decision.  
The veteran appealed the Board's decision to the Court.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the VCAA.  That is, in a letter dated August 
1992, a rating decision dated April 1995, a letter notifying 
the veteran of that decision, and a statement of the case 
issued in September 1995, the RO notified the veteran of the 
evidence needed to substantiate his claim, explained to him 
which evidence he was responsible for securing, and obtained 
and developed all other evidence necessary for the equitable 
disposition of the veteran's appeal.  See Quartuccio v. 
Principi, 10 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Thereafter, in a letter dated November 2001, the Board 
notified the veteran of the change in the law, listed the 
information that still needed to be submitted in support of 
his appeal, and again explained to him who was responsible 
for securing such evidence.  In response, the veteran 
submitted a written statement in September 2001, which 
indicated that the only treatment records that were 
outstanding and needed to be obtained were located at the VA 
Medical Centers in Butler and Pittsburgh, Pennsylvania.  The 
RO subsequently associated these records with the veteran's 
claims file, and in a supplemental statement of the case 
issued in July 2002, reconsidered the veteran's claim based 
on all of the evidence of record.  The veteran has not since 
identified any additional evidence that needs to be obtained 
in support of his appeal.  In light of the foregoing and 
given the favorable disposition in this case, the veteran is 
not prejudiced by a lack of further development.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran seeks service connection for a skin disorder.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West Supp. 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  In this regard, the Board notes that, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West Supp. 
2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2001).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In all cases involving VA benefits, VA shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In written statements submitted during the pendency of this 
appeal, and during VA examinations and outpatient visits, the 
veteran asserted that he had had skin problems affecting his 
hands and feet since 1970, while in service.  During a 
hearing held before the undersigned Board Member at the RO in 
July 1998, the veteran testified that his skin symptoms were 
attributable to chloracne, which developed as a result of his 
in-service exposure to Agent Orange while serving on three 
tours of duty in Vietnam.  He initially indicated that, in 
1970, after service, he was diagnosed with chloracne by a VA 
physician at the VA Medical Center Oakland.  Upon further 
questioning by the undersigned Board Member, however, the 
veteran clarified that he was not initially diagnosed with 
chloracne until sometime between 1986 and 1988, at the VAMC 
in Oakland. 

The medical evidence of record establishes that the veteran 
first experienced skin problems prior to serving on active 
duty and has since received regular treatment for variously 
diagnosed skin disorders.  This evidence does not confirm the 
veteran's assertion that he has been diagnosed with 
chloracne.  

As previously indicated, the veteran had active service from 
May 1966 to January 1970.  During a pre-enlistment 
examination in February 1966, the veteran did not report, and 
the examiner did not note, any skin abnormalities.  However, 
according to the veteran's hearing testimony presented in 
support of another claim in July 1971, during the 
preenlistment examination, the examiner noted that the 
veteran had a rash on his feet and indicated that the veteran 
would not be accepted into the service unless he sought 
treatment for the rash.  Thereafter, the veteran complied by 
seeing J. H. Moses, D.H.P.  Written statements submitted by 
Dr. Moses in April 1970, February 1971 and July 1971 confirm 
that he treated the veteran for dermatitis of both feet in 
May 1966, a couple of weeks prior to the veteran's entrance 
into the service. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991).  
According to 38 C.F.R. § 3.304(b) (2001), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The history of pre-service existence of conditions 
reported at the time of the examination does not constitute a 
notation of such conditions, but will be considered together 
with all the other material evidence in questions as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238, 245-47 (1994).  

In this case, it does not appear that the veteran underwent 
another examination after his February 1996 pre-enlistment 
examination and subsequent visit with Dr. Moses and prior to 
his May 1966 entry into service.  Accordingly, it is 
impossible to determine whether a skin disorder was "noted" 
at the time of the veteran's entrance into the service.  The 
question thus becomes whether there is clear and unmistakable 
evidence demonstrating that a skin disease existed prior 
thereto.  

In July 2001, the Board remanded this claim to the RO for, in 
part, the purpose of obtaining a medical opinion addressing 
this matter.  The Board instructed the RO to afford the 
veteran a VA examination by an appropriate physician and to 
request that physician to determine the etiology of the 
veteran's skin disorder.  The Board specifically indicated 
that the physician should determine whether any skin disorder 
shown to exist had its onset service, and if not, whether 
such a disorder preexisted service and increased in severity 
therein.  In June 2002, the RO afforded the veteran such an 
examination, and during this examination, the examiner 
concluded that at least one of the veteran's skin disorders 
was related to his period of active service.  The examiner 
did not discuss whether any of these disorders preexisted 
service.  By concluding as he did, there is no evidence of 
record rebutting the presumption of soundness by clearly and 
unmistakably demonstrating that a skin disorder preexisted 
service.  In view of the examination findings reasonably 
relating the veteran's skin disorders to service, further 
development concerning possible existence prior to service is 
not warranted.

During service, the veteran was treated for skin complaints 
on multiple occasions.  In October 1966, an examiner noted 
that the veteran had rash on his feet and ecchymosis over his 
lumbar spine.  In March 1967, the veteran reported a painful 
rash on the penis, chest and arms, and the examiner diagnosed 
heat rash.  In July 1967, an examiner noted a rash on the 
veteran's groin.  In September 1967, the veteran reported 
itching in the groin and the examiner diagnosed tinea cruris.  
In June 1968, August 1968, September 1968 and January 1969, 
examiners treated the veteran for spots on his penis, chest, 
back, and arms and for a rash on his groin and one examiner 
diagnosed miliaria.  On separation examination in January 
1970, the veteran reported a history of skin disease, but the 
examiner noted that the veteran's skin was normal. 

Post-service medical records dated from 1970 to 1980 do not 
contain any abnormal skin findings.  Since 1981, however, the 
veteran has received VA outpatient treatment for skin 
complaints and has been shown to have skin problems during VA 
examinations.  During VA outpatient treatment from 1981 to 
2001, the veteran complained of, was treated for, or was 
diagnosed with, questionable neurodermatitis, scaling skin on 
the scalp and eyebrows, seborrhea, dermatitis, seborrheic 
dermatitis, a rash on the face, forehead, ear canals, head 
and feet, bumps on the hand, acne, acne rosacea, recurrent 
subpustular acne, and psoriasis.  In addition, during VA 
examinations conducted in October 1982, March 1987 and 
January 1995, examiners noted that the veteran had fair skin, 
and diagnosed him with a rash on his knee and a skin disorder 
of unknown etiology.  The latter diagnosis was based on 
findings of scaling, scabbing and redness of the face, scalp, 
chest and fingers, scars in the hairline and dryness and 
cracking of the feet.  During the veteran's most recent VA 
examination conducted in June 2002, an examiner diagnosed 
possible early basal cell carcinoma of the left back, 
seborrheic keratosis of the right nipple, folliculitis, acne 
rosacea, seborrheic dermatitis, tinea pedis and 
onychomycosis.  The examiner also indicated that there was no 
evidence of chloracne.

Two physicians have addressed the etiology of the veteran's 
skin disorders: a VA physician who evaluated the veteran 
during a February 2002 outpatient visit and an examiner who 
conducted the June 2002 VA examination.  The VA physician 
diagnosed "acne due to agent orange."  However, she appears 
to have based this diagnosis on the veteran's reported 
history of "chlorine acne due to agent orange."  The VA 
examiner who conducted the June 2002 examination, on the 
other hand, reviewed the claims file prior to the examination 
and conducted a thorough evaluation, and based on this review 
and the findings of the evaluation, concluded that the 
veteran's tinea was present while in service and is still a 
problem.  The examiner also concluded that, although it was 
difficult to tell, it may be possible that the veteran's 
seborrheic dermatitis and acne rosacea were also a problem 
during service.  He explained that, based on the veteran's 
description and notes provided, it appeared that the 
veteran's skin disorders worsened in the 1980s and 1990s. 

In light of the foregoing, the Board finds that the veteran's 
tinea pedis is related to his period of active service.  
Although the VA examiner did not specifically indicate that 
the veteran's tinea pedis was incurred in service, the Board 
believes that his statements, read collectively, establish 
that such a relationship exists.  In response to the request 
for an opinion regarding whether the veteran's skin disorder 
had its onset in service, the VA examiner indicated that the 
veteran had tinea in service, which worsened in the 1980s and 
1990s, and still exists.  

The Board also finds that there is an approximate balance of 
positive and negative evidence of record regarding the issue 
of whether the veteran's seborrheic dermatitis and acne 
rosacea are related to his period of active service.  The 
positive evidence of record includes service medical records 
disclosing multiple in-service visits for rashes on many 
parts of the veteran's body, which examiners rarely 
attributed to a particular disease and could possibly 
represent seborrheic dermatitis and acne rosacea, VA 
outpatient treatment records showing regular treatment for 
dermatitis and acne since the early 1980s, the VA examiner's 
June 2002 finding that the veteran may have had seborrheic 
dermatitis and acne rosacea during service, his current 
diagnosis of those diseases, and the February 2002 VA 
physician's diagnosis, albeit somewhat unsupported, of "acne 
due to agent orange."  The negative evidence of record 
includes the lack of both an in-service diagnosis of 
seborrheic dermatitis and acne rosacea and a more definitive 
medical opinion, which is supported by more than the 
veteran's reported history, linking these diseases to the 
veteran's period of active service.  The Board considers the 
evidence in regard to these skin disorders to at least be in 
equipoise. 

The Board lastly finds that the veteran does not currently 
have chloracne.  In fact, the veteran has not actually been 
shown to have chloracne, as the February 2002 finding was 
based on the veteran's unsubstantiated history.  To merit an 
award of service connection under 38 U.S.C.A. § 1110, the 
veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that he currently has chloracne.  
Unfortunately, these assertions, alone, may not be considered 
a  competent diagnosis of a current disability  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

Based on the previously noted findings, the Board concludes 
that tinea pedis was incurred in service, and that, affording 
the veteran the benefit of the doubt, seborrheic dermatitis 
and acne rosacea were also incurred in service.  Inasmuch as 
the evidence supports the veteran's claim for service 
connection for a skin disorder, including tinea pedis, 
seborrheic dermatitis and acne rosacea, this issue is 
allowed.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

The Board also concludes that chloracne was not incurred in 
or aggravated by active service and may not be presumed to 
have been so incurred.  The preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this issue and it is denied. 



ORDER

Service connection for a skin disorder, including tinea 
pedis, seborrheic dermatitis and acne rosacea, is granted.

Service connection for chloracne, claimed as secondary to 
Agent Orange exposure, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

